United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE ARMY, PETERSON
AIR FORCE BASE, Colorado Springs, CO,
Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant
Miriam D. Ozur, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 08-1756
Issued: September 23, 2009

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION
AND REAFFIRMING PRIOR DECISION
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On June 11, 2008 appellant filed an application seeking review of a May 29, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her emotional condition
claim as untimely filed. The appeal was docketed as No. 08-1756. On February 11, 2009 the
Board issued a decision and order in the above-entitled matter, affirming the Office’s May 29,
2008 decision.1 The Board found that the statute of limitations on appellant’s claim of
depression began to run on December 17, 2003, the date of her last exposure to employment, As
she did not file her claim until January 24, 2007, it was outside the three-year limitation period.
On March 11, 2009 appellant, through her representative, filed a petition for
reconsideration. The Director of the Office was served with a copy of appellant’s petition. On
April 30, 2009 the Director submitted a response to appellant’s petition.
The Board has duly considered the matter and finds that appellant’s petition for
reconsideration should be granted; however, the February 11, 2009 decision is reaffirmed.

1

Docket No. 08-1756 (issued February 11, 2009).

The Board found that appellant had not filed a claim for depression resulting from
conditions of her employment as described in her Equal Employment Opportunity (EEO) claim
within three years of December 17, 2003. Therefore, it was untimely filed. Appellant’s
representative contends that his September 18, 2006 letter to the Office in appellant’s traumatic
injury claim (File No. xxxxxx084) contained “words of claim,” which tolled the statute of
limitations. The Board is not persuaded by counsel’s argument on reconsideration.
The Board has long addressed the requirements for filing a “claim” under the Federal
Employees’ Compensation Act. It is well established that the Office may not purport to
adjudicate and deny a claim before any claim has been filed. Communications from an
employee which do not amount to a claim or seek present or past due compensation may not be
treated as a claim and rejected on that basis.2 However, a claim for compensation need not be
filed on any particular form. A claim may be made by filing any paper containing words which
reasonably may be construed or accepted as a claim. Notice without words of claim cannot, by
any permissible construction, toll the running of the statutory period for filing a written claim for
disability benefits.3 Whether a particular document contains words of claim and other essential
information for a valid claim depends upon the circumstances under which the document is
presented. The Office’s procedures provide that, while certain forms constitute claims for
compensation for disability, the Office should accept as a claim, for the purpose of determining
timeliness, any written instrument from the person claiming benefits, or someone acting on the
person’s behalf from which the substance of a claim can be reasonably deduced.4
Counsel relies on his September 18, 2006 letter to the Office in File No. xxxxxx084,
which was a response to the Office’s proposed notice of termination of benefits in that claim.
The September 18, 2006 letter states, in relevant part:
“Where these psychological stressors are compounded by the accepted injury,
they are compensable as a consequential injury.
Dr. Tobey notes that
[appellant’s] ‘current pain complaints are significantly related to her ongoing
psychological stressors which are not related to the work injury of
October 19, 1999.’ Please accept chronic pain syndrome as a consequential
injury.
“Where the work injury and discrimination based on national origin and race are
inextricably inter-related discrimination must be considered as a job factor.
2

John Berestecki, 2 ECAB 36 (1948); Charlie Denman, 1 ECAB 105 (1948).

3

The Board has held that notices, such as narrative statements, forms other than CA-1 and CA-2 forms, or
memoranda, which are submitted within the applicable time period but do not contain words of claim are
insufficient forms of notice. Robert E. Kimsey, 40 ECAB 762 (1989). See also Gary W. Hudiburgh, Jr., 37 ECAB
423 (1986) (where the Board found a letter from appellant to the employing establishment, which described his
injury and medical treatment and requested administrative discharge, did not contain any words of claim under the
Act); Richard C. Cruson, 34 ECAB 1714 (1983) (where the Board found that an employing establishment form
which provided notice of injury to the employing establishment on the date of injury did not contain words of
claim).
4

See William F. Dotson, 47 ECAB 253 (1995). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Time, Chapter 2.801.4(b) (March 1993).

2

Clearly the Second Opinion and Referee opinions relate to the belief that
[appellant’s] work problems, which gave rise to her EEO Complaint, are
aggravating factors. [She] received a favorable decision from Administrative
Law Judge Meyers on May 24, 2004 (copy enclosed). Judge Meyers found that
[appellant’s] on the job injuries ‘are exacerbated by emotional distress caused by
the Agency’s illegal discrimination in 2001.... The stress and pain continued for
about 2½ years, from the non-selection to the Hearing on May 4, 2004.’ at. p. 10.
“Please accept depression due to the on the job injury and the matters raised in her
EEO Complaint. Please accept discrimination as a causal factor in [appellant’s]
pain syndrome.”
The Board finds that the contents of the September 18, 2006 letter do not constitute
words of claim for a new injury.
The Board is unable to conclude that the Office should have reasonably deduced the
substance of a claim from the contents of the September 18, 2006 letter. The representative’s
request that the Office accept depression as a consequence of appellant’s traumatic injury is, by
definition, not a claim for a new injury.5 Further, his reference to “matters raised in [appellant’s]
EEO complaint” is vague and uninformative and insufficient to state a claim. As the EEO
complaint is not included in the record, the Board can only speculate as to the allegations
contained therein. Appellant has not shown sufficient cause for the Office to proceed with
processing and adjudicating a claim, as required by Office procedures.6 Moreover, the EEO
claim was not a claim for benefits under the Act.7
Appellant’s representative cites William F. Dotson,8 as support for his contention that the
September 18, 2006 letter satisfied the filing requirement. However, the facts in Dotson are
distinguishable from the facts of this case. In Dotson, where CA-7 and CA-8 forms were signed
and completed by the claimant’s attorney prior to the expiration of the statute of limitations, the
Board found that the employee timely filed a claim. In the instant case, appellant did not submit

5

See, e.g., Charles W. Downey, 54 ECAB 421 (2003).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3 (March 1993).

7

5 U.S.C. § 8121 provides that compensation may be allowed only if an individual or someone on her behalf
makes a claim therefore. The claim shall: (1) be made in writing within the time specified by section 8122 of this
title; (2) be delivered to the office of the Secretary of Labor or to an individual whom the Secretary may designate
by regulation, or deposited in the mail properly stamped and addressed to the Secretary or her designee; (3) be on a
form approved by the Secretary; (4) contain all information required by the Secretary; (5) be sworn to by the
individual entitled to compensation or someone on her behalf; and (6) except in case of death, be accompanied by a
certificate of the physician of the employee stating the nature of the injury and the nature and probable extent of the
disability. See also 20 C.F.R. § 10.101(a), which provides in pertinent part that an employee who has a disease
which she believes to be work related, or a representative, must give notice of the condition in writing to the
employer. The Board notes that the record does not reflect that appellant or her representative submitted a copy of
the September 18, 1006 letter to the employing establishment as required.
8

Supra note 4.

3

any form to the Office within the required period establishing her intent to file a claim. The
September 18, 2006 letter of counsel is distinguishable from the Office forms in Dotson.
Counsel compares the instant case to Dale M. Newbigging,9 in which the Board found
that the Office improperly rejected the employee’s claim without considering whether certain
relevant letters contained words of claim. However, the facts of Newbigging are inapposite to
the facts at hand. In Newbigging, the employee’s father wrote to the Office regarding the
disability of his son, a former postmaster. The Office responded, advising him to complete and
submit an enclosed claim form. Upon submission of a claim for occupational disease, it was
denied as untimely filed. The Board found that the case was not in posture for decision. It noted
that the Office had limited consideration to the CA-2 form without any analysis of whether the
letters from the employee’s father could reasonably be construed as a claim. In this case, the
May 29, 2008 decision of the Office hearing representative considered the September 18, 2006
letter and determined that appellant had failed to provide actual written notice of her emotional
condition injury within three years of her last exposure.
Similarly, the facts of Marion L. Shafer,10 cited by counsel, shed little light on the instant
case. In Shafer, the employee submitted a document alleging work-related noise exposure and
correspondence which reflected intent to file a claim. Under the circumstances of that case, the
Board found that a claim was timely filed. In this case, appellant did not make specific
allegations, but rather referred generally to her EEO complaint, which is not of record.
Moreover, there is no correspondence corroborating an intent to file a separate emotional
condition claim within the statutory period.
Whether a particular document contains words of claim or other essential information for
a valid claim depends upon the circumstances under which the document is presented. In this
case, the September 18, 2006 letter was submitted in response to a pretermination notice in
appellant’s traumatic injury case. The context of the submission of the letter, including counsel’s
reference to matters raised in the EEO complaint, was a clear attempt to persuade the Office
from terminating her compensation benefits under that claim. Appellant’s representative
recognized that he was advised by the Office in an October 11, 2006 decision to file a Form
CA-2 claim form in order to address any issues contained in his client’s EEO complaint.
Therefore, he was made aware that the Office did not consider the contents of the September 18,
2006 letter sufficient to state a new occupational disease claim. Counsel did not follow the
Office’s advice in a timely manner.
Appellant argues that the August 25, 2004 EEO decision, which determined that she had
established a prima facie case of discrimination against the employing establishment, established
a compensable employment factor. However, the underlying issue is not whether the claimant
established harassment or discrimination under EEO standards. Rather, the issue is whether
appellant, under the Act, has submitted sufficient words of claim to toll of the statute of
limitations. The Board finds that she has not done so. The Board finds that appellant’s claim for
compensation is barred by the applicable time limitation provisions of the Act.
9

44 ECAB 551 (1993).

10

27 ECAB 130 (1975).

4

IT IS HEREBY ORDERED THAT the petition for reconsideration be granted. The
Board’s February 11, 2009 decision is reaffirmed for the reasons stated.
Issued: September 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

